[Cite as In re Continuing Legal Edn. Suspension of DiAlbert, ___ Ohio St.3d ___, 2014-Ohio-
2396.]




       IN RE CONTINUING LEGAL EDUCATION SUSPENSION OF DIALBERT.
          [Cite as In re Continuing Legal Edn. Suspension of DiAlbert,
                       ___ Ohio St.3d ___, 2014-Ohio-2396.]
    (No. CLE-2006-30101—Submitted June 3, 2014—Decided June 6, 2014.)
       ON REPORT OF THE COMMISSION ON CONTINUING LEGAL EDUCATION
                               ____________________
        {¶ 1} This matter originated in this court on the filing of a report by the
Commission on Continuing Legal Education pursuant to Gov.Bar R.
X(6)(A)(1)(b) and (A)(2)(d). The commission recommended the imposition of
sanctions against certain attorneys, including the above-named respondent, for
failure to comply with the provisions of Gov.Bar R. X, Attorney Continuing
Legal Education, for the 2004-2005 reporting period.
        {¶ 2} On May 24, 2007, this court adopted the recommendation of the
commission, imposed a sanction fee upon respondent, and suspended respondent
from the practice of law pursuant to Gov.Bar R. X(6)(B)(3) and (5)(A)(4). The
court further ordered that respondent shall not be reinstated to the practice of law
in Ohio until respondent complies with the requirements for reinstatement set
forth in Gov.Bar R. X(7); respondent complies with the Supreme Court Rules for
the Government of the Bar of Ohio; respondent complies with this and all other
orders of the court; and this court orders respondent reinstated.
        {¶ 3} On May 14, 2014, the commission filed a recommendation pursuant
to Gov.Bar R. X(7)(B)(2), finding that respondent has paid all fees assessed for
noncompliance, has made up all deficiencies, and is now in full compliance with
all requirements of Gov.Bar R. X, and recommending that respondent be
reinstated to the practice of law in Ohio.            The commission certified that
respondent had completed the credit hours of continuing legal education required
                             SUPREME COURT OF OHIO




during the suspension by this court’s order of suspension.            Respondent has
satisfied all the requirements of this court’s order of suspension.
       {¶ 4} Upon consideration thereof, it is ordered by the court that the
recommendation of the commission is adopted and respondent, John Eugene
DiAlbert, is hereby reinstated to the practice of law.
       O’CONNOR, C.J., and PFEIFER, O’DONNELL, LANZINGER, KENNEDY,
FRENCH, and O’NEILL, JJ., concur.
                           ________________________




                                          2